Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Terminal Disclaimer
3.	The terminal disclaimer filed on 09/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,678,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.	Applicant’s arguments filed on 09/12/2022, with respect to the  35 U.S.C. §103 rejection of claims 1-18 as being allegedly unpatentable over O’Hare (U.S. Pub. No. 2013/0268931) in view of Jueneman (U.S. Pub. No. 2008/0263363) have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0268931 hereinafter O’Hare in view of U.S. Publication No. 2008/0263363 hereinafter Jueneman, and further in view of U.S. Publication No. 20030046198 hereinafter Knapp.

As per claim 1, O’Hare discloses:
A computer-implemented method of quorum-based data processing (para
0003 “Data parsing information that is usable to determine into which of a
plurality of shares a unit of data of the virtual machine files will be placed and
how the unit of data will be encrypted is generated. The virtual machine files are
restorable by accessing a threshold number of the plurality of shares.”),
comprising:
generating, by a server, a plurality of quorum portions from original data, wherein the original data includes secret information for data processing within a secured computing environment (para 0065-0067 “One example of a
secure data parser is shown in FIG. 2, which shows the following steps of a process performed by the secure data parser on the data to be parsed, resulting in storing a session master key with the parsed data: 1. Generating a session master key and encrypting the data using, for example, the RSI or the RC4 stream cipher. 2. Parsing the resulting encrypted data into four data shares according to the pattern of the session master key.” Para 0071 “In implementations where the parsing operation includes redundancy, the original data can be restored from a minimum number of the total number of shares, which is less than the total number of shares.”)
and wherein at least a predetermined minimum number of the quorum portions are required to reconstruct the original data (para 0065-0067 “One example of a secure data parser is shown in FIG. 2, which shows the following steps of a process performed by the secure data parser on the data to be parsed, resulting in storing a session master key with the parsed data: 1. Generating a session master key and encrypting the data using, for example, the RSI or the RC4 stream cipher. 2. Parsing the resulting encrypted data into four data shares according to the pattern of the session master key.” Para 0071 “In implementations where the parsing operation includes redundancy, the original data can be restored from a minimum number of the total number of shares, which is less than the total number of shares.”)
O’Hare does not disclose:
determining sets of quorum portions from said plurality of quorum portions, wherein each set includes a respective proportion of the plurality of quorum portions, and at least one set includes a larger proportion of the quorum portions;
and distributing each set of quorum portions to a respective one of a plurality of computing devices associated with respective participants over a data network within a secured computing environment 

Jueneman discloses:
distributing each set of quorum portions to a respective one of a plurality
of computing devices associated with respective participants over a data network within a secured computing environment (paragraph 0069 “Secret shares are created within the SPED 14 through an initialization process that generates, according to the method of Shamir, a temporary polynomial equation from which the MKEK and the secret shares are derived. The shares are then individually combined and shrouded, through the use of a transform, with external secrets (e.g., PINs, authorization codes) from each of the entities or components comprising the system (e.g., users and apparatus, namely, users 11, the HCDs 13, and the SPED 14). The external secrets are required inputs for authorization to reconstitute the secret MKEK or an AKEK and access the secured data contents contained by the SPED 14 or the associated HCD 13.” Paragraph 0079 “For this embodiment, K=5 and N=6, and the secret shares, in their shrouded form, are stored within the cryptographic boundary of the cryptographic processing chip on the SPED 14 and never leave the device. The entities with shares include two classes--authorizing and enabling. At least one of the authorizing entities, the security officer PIN or the user PIN, must be present in order to reconstitute the secret MKEK. Enabling shares are bound to at least: 1) the media controller/microprocessor in the SPED 14, 2) the SPED itself through identification of its integral cryptographic processor chip, and 3) a host-computing device. Optional shares may be created and stored within the SPED cryptographic processor for binding with other identified entities.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the secure data parsing system of O’Hare to include distributing each set of quorum portions to a respective one of a plurality of computing devices associated with respective participants over a data network within a secured computing environment, as taught by Jueneman.
The motivation would have been to protect key encrypting keys when the data itself, and the means to encrypt and decrypt the data and to generate and recombine the shared secrets, are on a portable device based on a total number of participants.

	O’Hare in view of Jueneman does not disclose:
determining sets of quorum portions from said plurality of quorum portions, wherein each set includes a respective proportion of the plurality of quorum portions, and at least one set includes a larger proportion of the quorum portions
Knapp discloses:
determining sets of quorum portions from said plurality of quorum portions, wherein each set includes a respective proportion of the plurality of quorum portions, and at least one set includes a larger proportion of the quorum portions (Fig. 4, para 0039 “ It is further assumed that the identification of each entity (user) is split into five secret shares, which five secret shares are equally likely take on any of the ten possible secret share values. Note that the secret share values derived for any given secret may result in multiple occurrences of the same secret share value, e.g., the identification of User 1, when split, results in two instances of the S.sub.5 secret share value. Finally, there are five shareholders available to receive, according to a predefined distribution scheme, the five secret shares generated for any given secret. For example, for each secret split into the five secret shares, a first secret share is provided to a first shareholder, a second secret share is provided to a second shareholder and so on. In a preferred embodiment, the activities for any given entity are stored in the same profiles to the extent that the secret splitting scheme always provides a reproducible output in response to the given entity's identity, which output causes the information regarding that entity's activities to always be sent to the same shareholders for association with the same secret share values. When the secret splitting scheme does not always provide the same output, but provides one of a finite set of outputs, each generated by the use of a different function as described earlier, the activities will go to different profiles.” User one has the same secret share twice and various activity events which represent the value. Fig. 5, Para 0040 “In FIG. 4, eight exemplary users are shown and their corresponding secret shares. The column numbers 1-5 above the secret share values correspond to the shareholders to which each secret share value is sent. That is, the first column of secret share values sets forth those secret share values sent to the first shareholder; the second column sets forth those secret share values sent to the second shareholder; etc. Additionally, each user is assumed to have taken part in three activities randomly chosen from the twenty possible activities. The limit of three activities was chosen for ease of illustration. In practice, the number of possible activities engaged in by a given entity could be less and, in many instances, would likely be more. Note that some activities may considered to be more popular, e.g., activity "J", in that multiple users have engaged in those activities. Regardless, profiles associated with each secret share value sent to the first shareholder (Shareholder 1) in this example are further illustrated in FIG. 5. Each profile is the result of the activities engaged in by users whose identity, when split according to the secret splitting scheme, results in one of the secret share values shown in FIG. 5. For example, note that the "J" activity is reflected in the each of the S.sub.1, S.sub.2 and S.sub.3 profiles by virtue of it being included at least in the activities of Users 1, 2 and 3. Furthermore, even though an activity is included in the activities of multiple users, it is reflected in any given profile only once .” Applicant’s specification on paragraph 0149 “Alternatively, the generated quorum portions allocated to each job function can be divided into two non-overlapping sets, with a larger proportion of the quorum portions allocated to the set of quorum portions for distribution only to senior level users of the respective job function.” The activities or job functions associated with the secret share value is  distributed in an non-overlapping sets as seen on Figs. 4 and 5.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the secure data parsing system of O’Hare in view of Jueneman to include determining sets of quorum portions from said plurality of quorum portions, wherein each set includes a respective proportion of the plurality of quorum portions, and at least one set includes a larger proportion of the quorum portions, as taught by Knapp.
The motivation would have been to divide quorum portions based on user activities in order to properly control access and security of data distributed.

As per claim 2, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 1, wherein the original data is a secret key for encrypting or decrypting data within the secured computing environment (O’Hare para 0065-0067).

As per claim 3, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 1, wherein a total number of quorum portions is determined based on the total number of participants and the predetermined number of quorum portions required to reconstruct the original data (Jueneman

para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme). 

As per claim 4, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 1, wherein the sets are determined by dividing the plurality of quorum portions into non-overlapping sets of said plurality of quorum portions (O’Hare para 0065-0067) and (Jueneman para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme)

As per claim 5, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 1, wherein the plurality of quorum portions are divided into respective proportions that control combinations of associated participants required to reconstruct the original data from the respective quorum portions (O’Hare para 0065-0067) and (Jueneman para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme).

As per claim 6, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 5, wherein each participant is assigned to one of a plurality of groups, and each group is associated with a respective different proportion of quorum portions (O’Hare para 0065-0067).

As per claim 7, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 6, wherein, to reconstruct the original data, quorum portions are required from at least one participant from the group associated with the largest proportion of the quorum portions (O’Hare para 0065-0067) and (Jueneman para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme).

As per claim 8, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 7, wherein the generated quorum portions are allocated based on an associated job function of the associated respective participant (O’Hare para 0065-0067) and (Jueneman para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme).

As per claim 9, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 8, wherein the set including a larger proportion of the quorum portions is allocated to a relatively higher level job function (O’Hare para 0054 and 0055) and (Jueneman para 0175, the motivation would have been to properly indicate how important the data is).

As per claim 10, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 1, wherein each quorum portion includes data identifying a validity status (Jueneman para 0175, the motivation would have been to properly indicate how important the data is).

As per claim 11, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 10, wherein the status data includes an expiry date and/or time for the associated quorum portion (O’Hare para 0179) and (Jueneman para 0040 and 0144, the motivation would have been to properly indicate a time period with the data).

As per claim 12, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 10, wherein the status data includes a unique serial number associated with an associated participant (Jueneman para 0100, 0105, and 0178, the motivation would have been to properly indicate serial information for identification purposes).

As per claim 13, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 1, further comprising revoking access rights of a set of quorum portions allocated to a participant (O'Hare para 0027) and (Jueneman para 0027 and 0148, , The motivation would have been to properly indicate serial information for identification purposes).

As per claim 14, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 1, further comprising: receiving, from a plurality of computing devices associated with respective available participants in the secured computing environment, a plurality of sets of quorum portions that together include at least the predetermined minimum number of quorum portions generated from original data; and reconstructing the original data from the received quorum portions (O’Hare para 0065-0067) and (Jueneman para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme). 

As per claim 15, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 1, wherein each quorum portion includes a corrupted data value at a respective defined position in the original data (O’Hare Fig. 2, pare 0141 “As described above, each data share may be secured using a share integrity portion including share integrity information (e.g., a SHA-256 hash) of the encrypted, pre-partitioned data. To verify the integrity of the outputs blocks at recovery time, the secure data parser may compare the share blocks of each share and then invert the parse algorithm. The hash of the recovered data may then be verified against the share hash.”} and (Jueneman para 0059 and 0014). 

As per claim 16, O’Hare in view of Jueneman and Knapp discloses:
The method of claim 1, wherein each computing device comprises an authentication token and/or a security dongle (Jueneman para 0054).

As per claim 17, O’Hare in view of Jueneman and Knapp discloses:
A system comprising at least one hardware are processor configured to
perform a method according to claim 1 (Jueneman para 0061).

As per claim 18, O’Hare in view of Jueneman and Knapp discloses:
A non-transitory computer-readable medium comprising computer- executable instructions, that when executed perform a method according to claim 1 (O'Hare para 0158).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499